IN THE SUPREME COURT OF THE STATE OF DELAWARE

 EUDALDO NAVARRO,         §
                          §
     Plaintiff Below,     §                 No. 157, 2022
     Appellant,           §
                          §                 Court Below—Superior Court
     v.                   §                 of the State of Delaware
                          §
 DAYANA BEDOLLA-FIGUEROA, §                 C.A. No. N22C-04-070
                          §
     Defendant Below,     §
     Appellee.            §


                          Submitted: October 28, 2022
                          Decided: December 21, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                 ORDER

      Upon consideration of the opening brief and the record below, it appears to

the Court that:

      (1)    The plaintiff-below, Edualdo Navarro, appeals the Superior Court’s

dismissal of the complaint he filed against the defendant below-appellee, Dayana

Bedolla-Figueroa. We find no merit to the appeal and affirm the Superior Court’s

judgment.

      (2)    On April 13, 2022, Navarro filed a complaint against Bedolla-Figueroa,

his ex-wife, in the Superior Court. In the complaint, Navarro alleged that Bedolla-

Figueroa concealed her February 2018 petition for divorce from him and
subsequently sold the marital home without sharing the sale proceeds with him.

Based on this alleged conduct, Navarro asserted claims for fraud and reckless

infliction of pain and emotional distress.

         (3)     Upon initial review, the Superior Court dismissed the complaint. The

court found that it plainly appeared from the face of the complaint that Navarro was

not entitled to relief in the Superior Court because the allegations involved the

distribution of marital assets, which fell exclusively within the jurisdiction of the

Family Court. This appeal followed.

         (4)     On appeal, Navarro admits that the alleged fraud occurred in the Family

Court, but argues that the Family Court does not have jurisdiction because the

marital property was sold. In making this argument, he relies upon a transcript,

which he did not provide in the proceedings below, of a May 4, 2021 custody hearing

in the Family Court. At the end of the hearing, Navarro apparently raised the issue

of the marital property1 and the Family Court stated that it did not have jurisdiction

because neither party had asked the Family Court to retain jurisdiction over division

of the property. We review the Superior Court’s dismissal of Navarro’s complaint

de novo.2

         (5)     The Family Court “has exclusive jurisdiction over all proceedings



1
    The transcript provided does not include Navarro’s testimony, which was in Spanish.
2
    KnighTek, LLC v. Jive Comm’ns, Inc., 225 A.3d 343, 350 (Del. 2020).


                                                 2
relating to divorce and annulment in Delaware, including the disposition of marital

property.”3 The Superior Court correctly found that Navarro’s complaint sought

relief within the exclusive jurisdiction of the Family Court.4 Even if the custody

hearing transcript Navarro relies upon to argue otherwise is properly before this

Court,5 the Family Court’s comments concerning jurisdiction do not mean Navarro

could file his claims concerning the marital property in the Superior Court instead

of the Family Court. The Family Court was only noting that the parties had not

asked the court to retain jurisdiction over ancillary matters at the time of the divorce

petition and emphasized that Navarro had not filed any motion for relief in the

Family Court. If Navarro believes Bedolla-Figueroa concealed the divorce petition

from him and intentionally deprived him of the opportunity to obtain his share of

marital property, he must seek relief in the Family Court.6 The Superior Court did


3
  Oakes v. Oakes, 2011 WL 537574, at *2 (Del. Feb. 16, 2011) (citing 10 Del. C. § 921(11) and
13 Del. C. § 1513). See also 13 Del. C. § 507(a) (“The Family Court of the State shall have
exclusive original jurisdiction over all actions arising under this chapter. The Court shall have
exclusive jurisdiction over the construction, reformation, enforcement and rescission of
agreements made between future spouses, spouses and former spouses concerning the payment of
support or alimony, the payment of child support or medical support, the division and distribution
of marital property and marital debts and any other matters incident to a marriage, separation or
divorce.”).
4
  See, e.g., Benge v. Oak Motor Grove Court, Inc., 2006 WL 345006, at * (Del. Ch. Feb. 7, 2006)
(holding that the Family Court, not the Court of Chancery, was the proper tribunal for plaintiff
who was trying to reopen a martial property division and obtain his share of marital property that
had been sold), aff’d, 2006 WL 1725615 (Del. June 21, 2006).
5
  Del. Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206 (Del. 1997) (“It is a basic tenet of appellate
practice that an appellate court reviews only matters considered in the first instance by a trial
court.”).
6
  In similar situations, former spouses have filed motions under Family Court Civil Rule 60(b) to
reopen divorce proceedings for the purposes of property division. See, e.g., Knight v. Sanders,


                                                  3
not err in dismissing Navarro’s complaint for lack of subject matter jurisdiction.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                         BY THE COURT:


                                         /s/ James T. Vaughn, Jr.
                                                Justice




2011 WL 5840328 (Del. Nov. 21, 2011); Lambert v. Lambert, 1999 WL 507235, at *1 (Del. June
3, 1999).


                                            4